

Exhibit 10.1
FOURTH AMENDMENT TO THE
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
CARTER VALIDUS OPERATING PARTNERSHIP II, LP
The Amended and Restated Limited Partnership Agreement, dated June 10, 2014, as
amended by that First Amendment thereto, dated December 28, 2015, that Second
Amendment thereto, dated February 9, 2017, and that Third Amendment thereto,
dated February 21, 2018 (the “LP Agreement”), of Carter Validus Operating
Partnership II, LP (the “Partnership”), a Delaware limited partnership, is
hereby further amended, effective January 1, 2018, by this FOURTH AMENDMENT TO
THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF CARTER VALIDUS
OPERATING PARTNERSHIP II, LP (this “Fourth Amendment”), entered into by Carter
Validus Mission Critical REIT II, Inc., a Maryland corporation holding both
general partner and limited partner interests in the Partnership (the “General
Partner”), on September 21, 2018. Carter Validus Advisors II, LLC, a Delaware
limited liability company holding a special limited partner interest in the
Partnership (the “Special Limited Partner”), joins in this Fourth Amendment to
acknowledge its necessity but acknowledges that its consent is not needed to
adopt this Fourth Amendment.
Background
The provisions of Sections 6221 through 6241 of the Internal Revenue Code of
1986, as amended by the Bipartisan Budget Act of 2015 (the “BBA Provisions”),
substantially revised the rules regarding Internal Revenue Service (“IRS”)
audits of entities that are taxed as partnerships for Federal income tax
purposes, effective as of January 1, 2018. The General Partner of the
Partnership is adopting this Fourth Amendment to amend the provisions of the LP
Agreement applicable to IRS audits to reflect the BBA Provisions.
Amendment
For the reasons described above, the General Partner of the Partnership hereby
agrees as follows:
1.
Defined Terms. Capitalized terms used but not defined in this Fourth Amendment
shall have the meanings assigned in the LP Agreement.

2.
Amendment to LP Agreement. Effective as of January 1, 2018, all provisions of
the LP Agreement applicable to IRS audits, including any references to a “Tax
Matters Partner”, are hereby replaced by the provisions set forth on Annex A
attached to this Fourth Amendment. In the event of any inconsistency between the
provisions of the LP Agreement and the provisions set forth on Annex A, the
provisions set forth on Annex A shall control.

3.
Survival of LP Agreement. The LP Agreement, as amended by this Fourth Amendment,
shall continue in full force and effect following the effective date of this
Fourth Amendment.



1    #1123508-v1

--------------------------------------------------------------------------------




[The remainder of this page is intentionally left blank;
the next page is the signature page.]


2    #1123508-v1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner of the Partnership has adopted this
FOURTH AMENDMENT.


CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation, as
General Partner




By:
/s/ Todd M. Sakow
Name:
Todd M. Sakow
Title:
Chief Operating Officer and Secretary
Date:
9/21/2018



Acknowledged:
CARTER VALIDUS ADVISORS II, LLC,
a Delaware limited liability company, as Special Limited Partner
By:
/s/ Michael Seton
Name:
Michael Seton
Title:
Chief Executive Officer
Date:
9/21/2018







3    #1123508-v1

--------------------------------------------------------------------------------






Annex A – Partnership Representative


(a)    Appointment; Resignation. The Partners hereby appoint Todd Sakow as the
“partnership representative” as provided in Code Section 6223(a) (the
“Partnership Representative”). The Partnership Representative can be removed at
any time by a vote of the General Partner. The Partnership Representative shall
resign if he is no longer a direct or indirect member of the Partnership. In the
event of the resignation or removal of the Partnership Representative the
General Partner shall select a replacement Partnership Representative. If the
resignation or removal of the Partnership Representative occurs prior to the
effectiveness of the resignation or removal under applicable Treasury
Regulations or other administrative guidance, the Partnership Representative
that has resigned or been removed shall not take any actions in his capacity as
Partnership Representative except as directed by the General Partner.
(b)    Tax Examinations and Audits. The Partnership Representative shall
promptly notify the Partners of the commencement of any tax audit of the
Partnership, upon receipt of a tax assessment and upon the receipt of a notice
of final partnership administrative adjustment or final partnership adjustment
and shall keep the Partners reasonably informed of the status of any tax audit
or resulting administrative or judicial proceeding. Without the consent of the
General Partner, the Partnership Representative shall not extend the statute of
limitations, file a request for administrative adjustment, file suit relating to
any Partnership tax refund or deficiency or enter into any settlement agreement
relating to items of income, gain, loss or deduction of the Partnership with any
taxing authority.
(c)    Elections. The Partnership Representative shall take such actions, on a
timely basis, as directed by the General Partner, including whether to (i) file
a petition for readjustment in the Tax Court, federal district court, or the
Court of Federal Claims, (ii) cause the Partnership to pay the imputed
underpayment under Code Section 6225, or (iii) make the election under Code
Section 6226. If the General Partner directs the Partnership Representative to
cause the Partnership to pay the imputed underpayment under Code Section 6225
(i) the Partners shall take such actions as requested by the Partnership
Representative, including filing amended tax returns and paying any tax due
under Code Section 6225(c)(2)(A) or paying any tax due and providing applicable
information to the Internal Revenue Service under Code Section 6225(c)(2)(B) and
(ii) the Partnership shall use commercially reasonable efforts to make any
modifications available under Code Section 6225(c)(3), (4), and (5). The
Partnership Representative shall equitably apportion any imputed underpayment
among the Partners (including former Partners) based on their interests in the
Partnership for the year giving rise to the imputed underpayment. In determining
each Partner’s share of an imputed underpayment, the Partnership Representative
shall take into account (by reducing the amount of an underpayment apportioned
to a Partner) any modifications to the imputed underpayment attributable to a
Partner under Code Section 6225(c)(2), (3), (4), or (5). The Partnership
Representative shall seek payment from the Partners (and former Partners) for
the amount of the imputed underpayment attributable to that Partner or former
Partner, and each such Partner agrees to pay such amount to the Partnership. Any
such payment made by a Partner shall not be treated as a capital contribution.
Any amount not paid by a Partner or former Partner within


4    #1123508-v1

--------------------------------------------------------------------------------




fifteen (15) days of a request by the Partnership Representative shall accrue
interest at an annual rate equal to the lesser of fifteen (15%) or the highest
rate permitted by applicable law. Any imputed underpayment amount paid by the
Partnership on behalf of a Partner and not reimbursed by that Partner shall be
treated as a distribution to such Partner.
(d)    Tax Returns and Tax Deficiencies. Each Partner agrees that such Partner
shall not treat any Partnership item inconsistently on such Partner’s federal,
state, foreign, or other income tax return with the treatment of the item on the
Partnership’s return. Any deficiency for taxes imposed on any Partner or former
Partner (including penalties, additions to tax or interest imposed with respect
to such taxes, and any taxes imposed pursuant to Code Section 6226) shall be
paid by such Partner or former Partner and if required to be paid (and actually
paid) by the Partnership, will be recoverable from such Partner or former
Partner.
(e)    Cooperation by Partners and Former Partners. Each Partner and former
Partner shall provide such cooperation and assistance, including timely
executing and filing forms or other statements and providing information about
the Partner, as is reasonably requested by the Partnership Representative to
enable the Partnership to satisfy any applicable tax reporting or compliance
requirements, to make any tax election or to qualify for an exception from or
reduced rate of tax or other tax benefit or be relieved of liability for any tax
regardless of whether such requirement, tax benefit or tax liability existed on
the date such Partner was admitted to the Partnership. If a Partner fails to
provide any such forms, statements, or other information requested by the
Partnership Representative, such Partner shall indemnify the Partnership for the
share of any tax deficiency paid or payable by the Partnership that is due to
such failure (as reasonably determined by the Partnership Representative).
(f)    Income Tax Elections. Except as otherwise provided herein, the
Partnership Representative shall have sole discretion to make any determination
regarding income tax elections he deems advisable on behalf of the Partnership;
provided that the Partnership Representative shall make an election under Code
Section 754, if requested in writing by another Partner.
(g)    Indemnification of Partnership Representative. The Partnership shall, to
the fullest extent permitted by the Act and other applicable law as it presently
exists or may hereafter be amended, indemnify and hold harmless any Person who
serves as Partnership Representative, or as an officer or director of a
corporate Partnership Representative, with respect to any claim or demand
against such Person and any debt, obligation or other liability incurred by such
Person by reason of such Person’s former or present capacity as the Partnership
Representative (or as an officer or director of a corporate Partnership
Representative). The indemnification provided hereunder shall not be deemed
exclusive of any other rights to which any Person may be entitled under this
Agreement, or under any applicable law, other agreement, vote of the General
Partners, or otherwise. For purposes of this paragraph (g), any provisions of
the Act that restrict or prohibit the Partnership from indemnifying a General
Partner shall be deemed to also restrict or prohibit the Partnership from
indemnifying any Person who serves as Partnership Representative, or as an
officer or director of a corporate Partnership Representative. Any amendment,
modification or repeal of any portion of this paragraph (g) shall not adversely
affect any right or protection of a Partnership Representative in respect of any
act or omission occurring prior to the time of such amendment, modification or
repeal.


5    #1123508-v1

--------------------------------------------------------------------------------




(h)    Tax Counsel. The Partnership Representative may employ tax counsel to
represent the Partnership in connection with any tax audit or investigation of
the Partnership and any administrative or judicial proceedings arising out of
such audit. The fees and expenses of such counsel shall be a Partnership expense
and shall be paid by the Partnership.
(i)    Survival. The obligations of each Partner or former Partner under this
Annex A shall survive the transfer or redemption by such Partner of its
partnership interest, the termination of this Agreement, or the dissolution of
the Partnership


6    #1123508-v1